United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1358
Issued: January 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2011 appellant, through her attorney, filed a timely appeal from a
February 25, 2011 Office of Workers’ Compensation Programs’ (OWCP) decision denying her
request for reconsideration. As more than 180 days elapsed from the date of the last merit
decision of August 27, 2010 to the filing of the current appeal on May 16, 2011, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over only the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 11, 2008 appellant, then a 48-year-old mail handler equipment operator,
filed a traumatic injury claim (Form CA-1) alleging that she sustained a right arm and elbow
injury in the performance of duty on December 11, 2008 when struck by a forklift. OWCP
accepted her claim for contusion of right shoulder and upper arm, right rotator cuff shoulder
sprain and right olecranon bursitis.
In an April 1, 2009 report, Dr. Mark A. Roesler, a chiropractor, indicated that appellant
was diagnosed with cervical and thoracic sprain/strain with radiculopathy and subluxations. He
opined that she sustained a new injury when she was struck by a forklift and was likely to have
recurrence of her neck condition due to the new injury.
In a September 22, 2009 report, Dr. Peggy Boyd Taylor, a family medicine physician,
reported that appellant was struck by a forklift on December 11, 2008. She diagnosed
subluxations at C5, T1 and L1, as well as degenerative cervical disc. Dr. Taylor opined that
appellant was totally disabled for work from September 18 to 30, 2009.
On October 2,
September 18, 2009.

2009

appellant

filed

a

notice

of

recurrence

commencing

By letter dated October 21, 2009, the employing establishment controverted appellant’s
claim based on the lack of medical evidence supporting the claimed periods of disability.
In a November 3, 2009 report, Dr. Taylor diagnosed herniated C6-7 cervical disc,
cervical radiculopathy, right rotator cuff strain, tendinitis right olecranon and multiple contusions
and abrasions of the right upper extremity. She noted that an electromyogram of the upper
extremities demonstrated mild C7 irritation and left median nerve entrapment syndrome at the
left wrist consistent with carpal tunnel syndrome of moderate degree. Dr. Taylor opined that
appellant did not respond to out-patient physical therapy and was in need of neurosurgical and
pain specialist consultations.
By decision dated January 12, 2010, OWCP denied appellant’s claim for a recurrence of
total disability finding that the medical evidence submitted was insufficient to establish disability
commencing September 18, 2009 causally related to the accepted employment injury.
Appellant’s attorney requested a telephonic hearing which was held before an OWCP
hearing representative on April 7, 2010.
By decision dated June 1, 2010, OWCP’s hearing representative affirmed the January 12,
2010 decision finding that the evidence submitted was not sufficient to establish that appellant
sustained a recurrence of disability commencing September 18, 2009 causally related to the
December 11, 2008 employment injury.
On June 9, 2010 appellant’s attorney requested reconsideration and submitted an
April 22, 2010 narrative statement from appellant and a June 3, 2010 report by Dr. Robert P.
Poetz, a Board-certified family medicine physician, who diagnosed herniated nucleus pulposus
C6-7 to the left and status post left C6-7 foraminotomy and advised that the herniated disc was a
2

result of the injury sustained on December 11, 2008. A ruptured disc would be rare in a 49-yearold woman who was otherwise healthy. Dr. Poetz explained that, since appellant had no prior
multilevel degenerative disc disease, no other injury between December 11, 2008 and the onset
of symptoms at the end of January 2009, and given the fact that the disc would most likely be
traumatic in origin, it would have to be a result of her most recent trauma which occurred on
December 11, 2008. In his opinion, her mechanism of injury, in which she had fallen and had a
sudden impact with a wall resulting in deceleration of her fall would have caused her neck to
hyper bend and therefore result in a herniated disc.
By decision dated August 27, 2010, OWCP denied modification of the June 1, 2010
decision.
On November 24, 2010 appellant’s attorney requested reconsideration and submitted a
November 3, 2010 report by Dr. Poetz who quoted from Dr. Roesler’s April 1, 2009 report,
Dr. Taylor’s September 22, 2009 report and his own June 3, 2010 report.
By decision dated February 25, 2011, OWCP denied appellant’s request for
reconsideration of the merits finding that she did not submit relevant and pertinent new evidence
and did not show that OWCP erroneously applied or interpreted a point of law not previously
considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.2 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
2

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

4

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

3

The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by OWCP; and she has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
In support of her November 24, 2010 reconsideration request, appellant submitted a
November 3, 2010 report by Dr. Poetz who reiterated opinions from his June 3, 2010 report and
statements from Dr. Roesler’s April 1, 2009 report and Dr. Taylor’s September 22, 2009 report.
The Board finds that submission of this report did not require reopening her case for merit
review as it presented evidence previously considered. OWCP denied appellant’s claim based on
the lack of supportive medical evidence and this report repeats evidence already of record. It is
cumulative and does not constitute relevant and pertinent new evidence. Therefore, it is not
sufficient to require OWCP to reopen the claim for consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP. Because she only submitted cumulative and repetitive evidence with her
request for reconsideration, the Board finds that she did not meet any of the necessary
requirements and she is not entitled to further merit review.9
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for further
consideration of the merits of her claim under 5 U.S.C. § 8128.

7

See A.L., supra note 4. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

8

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

See L.H., 59 ECAB 253 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

